Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Actin is responsive to the applicants’ amendment filed on 02/16/2022.
	Claims 1-4 have been amended. Claim 5 has been canceled. Claims 6-10 have been added. Overall, claims 1-10 are pending in this application.

Response to Amendment
	The reply filed on 02/16/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):  
	a/. The reply must present arguments specifically pointing out the support for any amendments made to the disclosure (see MPEP §2163.06 and MPEP §714.02). The "disclosure" includes the claims, the specification and the drawings (i.e.: the following limitations “a first locating keyway opened on a first side inside the sub-shaft cavity and a second locating keyway opened on a second side inside the sub-shaft cavity in a symmetrical position with said first locating keyway, wherein said first and second locating keyway each begin at a leading edge of the sub-shaft cavity” and  “a first sub-shaft locating keyway opened on a first side of the sub-shaft and a second sub-shaft locating keyway opened on a second side of the sub-shaft in a symmetrical position with said first sub-shaft locating keyway, and wherein said first and second sub-shaft locating keyway being at a leading edge of the sub-shaft” recited in claims 1 and 6.    
	b/. The drawings must show every feature of the invention specified in the claims.  Therefore, the “a leading edge of the sub-shaft cavity” and “a leading edge of the sub-shaft” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Note that the subject matters recited in the amended claims 1 and 6 need to be incorporated into the specification and the drawings.  Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.
	c/. Claims 1 and 6, the limitations “a leading edge of the sub-shaft cavity (7)” and “a leading edge of the sub-shaft (3)” is vague because there is no reference frame for “leading edge”.  Appropriate correction is required.

	Accordingly, the applicants will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. This application has been granted special status under the accelerated examination program.  Extensions of this time period may be granted under 37 CFR 1.136(a).  






Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746